Exhibit 10.1

MODIFICATION TO

BUSINESS LOAN AGREEMENT

THIS MODIFICATION TO BUSINESS LOAN AGREEMENT (this “Modification Agreement”) is
dated as of February 17, 2009 and is entered into between RAINMAKER SYSTEMS,
INC., a Delaware corporation (the “Borrower”), and BRIDGE BANK, a National
Association (the “Lender”).

RECITALS:

A. On or about April 29, 2004, Borrower and Lender executed and exchanged
certain documents evidencing a revolving credit facility (the “Loan”) in the
original maximum principal amount of Three Million Thousand Dollars
($3,000,000), which Loan is and was evidenced by that certain Promissory Note
(the “Note”) in the amount of the Loan, executed by Borrower and dated April 29,
2004, that certain Business Loan Agreement (Asset Based) executed by Borrower
and dated April 29, 2004 (the “2004 BLA”), that certain Commercial Security
Agreement (the “Borrower Security Agreement”) executed by Borrower and dated
April 29, 2004, that certain Intellectual Property Security Agreement (the “IP
Security Agreement”) executed by Borrower and dated February 17, 2004, and
various other documents, certificates and agreements respecting the Loan
(alternatively and collectively, the “Original Borrower Loan Documents”). The
security interest granted by the Borrower Security Agreement and the IP Security
Agreement were each duly perfected and continued in the manner prescribed by
law.

B. Concurrently with the execution and delivery of the documents described in
Recital A, as security for the obligations described in Recital A, for good and
valuable consideration, and as part of the same transaction, Rainmaker Services,
Inc. (“Services”) executed and delivered that certain Commercial Security
Agreement (the “Services Security Agreement”) dated April 29, 2004 and Rainmaker
Service Sales, Inc. (“Sales”) executed and delivered that certain Commercial
Security Agreement (the “Sales Security Agreement”) dated April 29, 2004 The
security interest granted by the Services Security Agreement and the security
interest granted by the Sales Security Agreement were each duly perfected and
continued in the manner prescribed by law. The Original Borrower Loan Documents,
the Services Security Agreement, the Sales Security Agreement, and the various
other documents, certificates and agreements respecting the Loan are
alternatively and collectively the “Original Loan Documents.”

C. On or about February 1, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents were modified and amended in accordance with
various written agreements, each dated February 1, 2005 (the “February 2005
Modification Agreements”), including but not limited to that certain Change in
Terms Agreement (the “February 2005 CIT”), that certain Modification to Business
Loan Agreement, and various other documents, certificates and agreements
respecting the Loan. Among other things, the February 2005 CIT decreased the
amount of the Loan from $3,000,000 to $2,000,000.

 

1



--------------------------------------------------------------------------------

D. Concurrently with the execution and delivery of the February 2005
Modification Agreements, for good and valuable consideration, and as part of the
same transaction, Quarter End, Inc., an Idaho corporation (“Quarter End”)
executed and delivered that certain Commercial Security Agreement (the “Quarter
End Security Agreement”) dated February 2, 2005. The security interest granted
by the Quarter End Security Agreement was duly perfected and continued in the
manner prescribed by law.

E. On or about February 8, 2005, Quarter End changed its name to Sunset Direct,
Inc.

F. On or about June 14, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents (as modified by the February 2005
Modification Agreements) were further modified and amended in accordance with
various written agreements, each dated June 14, 2005 (the “June 2005
Modification Agreements”), including but not limited to that certain Change in
Terms Agreement (the “June 2005 CIT”), that certain that certain Business Loan
Agreement (Asset Based) (the “June 2005 BLA”), and various other documents,
certificates and agreements respecting the Loan. Among other things, the June
2005 CIT extended the maturity date of the obligations from August 10, 2005 to
May 10, 2006 and the June 2005 BLA amended and restated in its entirety the 2004
BLA (as modified by the Modification to Business Loan Agreement dated
February 1, 2005).

G. On or about December 16, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents (as modified, amended and/or restated by the
February 2005 Modification Agreements and the June 2005 Modification Agreements)
were further modified and amended in accordance with various written agreements,
each dated December 16, 2005 (the “December 2005 Modification Agreements”),
including but not limited to that certain Change in Terms Agreement (the
“December 2005 CIT”), that certain that certain Business Loan Agreement (Asset
Based) (the “December 2005 BLA”), and various other documents, certificates and
agreements respecting the Loan. Among other things, the December 2005 CIT
increased the amount of the Loan from $2,000,000 to $4,000,000 and extended the
maturity date of the obligations from May 10, 2006 to December 10, 2006 and the
December 2005 BLA amended and restated in its entirety the June 2005 BLA.

H. On or about June 23, 2006 and at the request of Borrower, Services, and
Sales, the Original Loan Documents as modified, amended and/or restated by the
February 2005 Modification Agreements, the June 2005 Modification Agreements,
and the December 2005 Modification Agreements) were modified and amended in
accordance with various written agreements, each dated June 23, 2006 (the “June
2006 Modification Agreements”), including but not limited to that certain Change
in Terms Agreement (the “June 2006 CIT”), that certain Modification to Business
Loan Agreement, and various other documents, certificates and agreements
respecting the Loan. Among other things, the June 26 CIT extended the maturity
date of the obligations from December 10, 2006 to October 10, 2007.

 

2



--------------------------------------------------------------------------------

I. The Original Loan Documents (as modified, amended and/or restated by the
February 2005 Modification Agreements, the June 2005 Modification Agreements,
the December 2005 Modification Agreements, the June 2006 Modification
Agreements, as otherwise modified and amended) were subsequently extended
through a series of letter amendments to extend the then maturity date until
October 10, 2008.

J. On or about October 10, 2008 and at the request of Borrower, Services, and
Sales, the Original Loan Documents (as modified, amended and/or restated by the
February 2005 Modification Agreements, the June 2005 Modification Agreements,
the December 2005 Modification Agreements, the June 2006 Modification
Agreements, as otherwise modified and amended) we further modified and amended
in accordance with various written agreements, each dated October 10, 2008 (the
“October 2008 Modification Agreements”), including but not limited to that
certain Change in Terms Agreement (the “October 2008 CIT”), that certain
Modification to Business Loan Agreement, and various other documents,
certificates and agreements respecting the Loan.

K. Borrower, Services, and Sales have requested that Lender modify, amend,
extend and renew the Original Loan Documents (as modified, amended and/or
restated by the February 2005 Modification Agreements, the June 2005
Modification Agreements, the December 2005 Modification Agreements, the June
2006 Modification Agreements, the October 2008 Modification Agreements, and as
otherwise modified and amended) and Lender is willing to do so in accordance
with this Modification Agreement. The Original Loan Documents (as modified,
amended and/or restated by the February 2005 Modification Agreements, the June
2005 Modification Agreements, the December 2005 Modification Agreements, the
June 2006 Modification Agreements, the October 2008 Modification Agreements, and
as otherwise modified and amended) and this Agreement shall be collectively and
alternatively referred to as the “Loan Documents” and Borrower’s monetary and
non-monetary duties and obligations under the Loan Documents shall be
collectively and alternatively referred to as the “Indebtedness.”

L. To the extent Borrower and Lender are parties to any other credit facilities
or extensions of credit that are not expressly modified or amended by this
Agreement, Borrower shall continue to pay and perform each obligation that is
the subject of such other credit facilities or extensions of credit in the time
and manner specified in the documents evidencing or comprising same.

AMENDMENT:

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

1. Effective Date, Definitions and Acknowledgment. Unless otherwise expressly
provided by this Modification Agreement, this Modification Agreement shall
modify and, to the extent inconsistent with, amend the Loan Documents effective
upon the last to occur of (i) the

 

3



--------------------------------------------------------------------------------

date of full execution of this Modification Agreement or (ii) the satisfaction
or waiver by Lender of all conditions precedent set forth herein. Any
capitalized term not specifically defined herein shall have the meaning ascribed
to it in the Loan Documents. The foregoing recitals are incorporated into this
Modification Agreement by reference and acknowledged by Borrower to be true,
correct and accurate.

2. Additional Financial Covenants/Performance Plan Requirements. In addition to
the other financial covenants required to be maintained by Borrower under the
Loan Documents, and until all Indebtedness is repaid, Borrower agrees that
Borrower shall not incur (as of the end of any of Borrower’s fiscal quarters) a
year-to-date Non-GAAP Net Loss exceeding by ten (10%) the amount of the Non-GAAP
Net Loss recited in the approved Operating Plan. For purposes of this
Modification Agreement, “Non-GAAP Net Income/Loss” is defined as: Net Income
before (i) amortization of intangible assets, generally associated with
acquisitions, (ii) accounting for employee stock option plans as required by
SFAS 123(R), and (iii) accounting for costs associated with the impairment or
disposal of long-lived assets.

Lender hereby approves the Operating Plan provided by Borrower to Lender in
PowerPoint format and entitled “Rainmaker Forecast, December 2008, Adjusted Post
December 4th Board Meeting.”

3. Compensating Balance Requirement. Until full and final payment of all
Indebtedness, if Borrower fails to maintain the minimum balances prescribed
below, then Lender shall have the right (at Lender’s sole election) to
retroactively increase to the date such minimum balances were not maintained the
rate of interest chargeable on the Indebtedness by another one and one-quarter
percentage point (1.25%) per annum. The fee shall be calculated on the basis of
a three hundred sixty (360) day year and actual days elapsed. If Borrower pays
said fee, Borrower’s failure to maintain the required deposits shall not
constitute an Event of Default.

For purposes of this Modification Agreement, the minimum balance required to be
maintained by Borrower are the following:

(a) Borrower shall maintain in an account maintained with Lender an average
monthly net free collected demand deposits in an amount not less than Two
Million Dollars ($2,000,000). For purposes of this Agreement, “net free
collected demand deposits” means balances in non-interest bearing demand deposit
accounts after deducting provisional credits for items in the process of
collection and balances required by Lender under its normal practices to
compensate Lender for the maintenance of such deposit accounts.

(b) Borrower shall maintain a combined aggregate sum of unrestricted aggregate
cash balances in all demand deposit, money market and other cash accounts
maintained with Lender an average monthly outstanding balance in an amount not
less than Six Million Dollars ($6,000,000).

 

4



--------------------------------------------------------------------------------

To the extent Borrower has failed to satisfy any compensating balance
requirements set forth above for any periods prior to the date hereof, such
failures and defaults are waived by Lender.

4. Conditions Precedent. Lender’s duties to extend and renew the Indebtedness
and to make advances in accordance with this Modification Agreement shall be
subject to the satisfaction or written waiver by Lender of the following
conditions precedent:

(i) there being no outstanding and uncured defaults under the Loan Documents or
any other obligations owing by Borrower to Lender;

(ii) the satisfaction of each of the conditions precedent set forth in Loan
Documents, each of which is incorporated herein by this reference;

(iii) the execution and delivery of (a) this Modification Agreement, (b) written
reaffirmations by Sales, Services, and Sunset Direct of their obligations under
that Sales Security Agreement, the Services Security Agreement, and the Quarter
End Security Agreement with Lender, which reaffirmation(s) shall be in such form
as may be acceptable to Lender in its sole and absolute discretion; (c) written
reaffirmations by Sales, Services, and Sunset Direct of their obligations under
any guaranties, which reaffirmation(s) shall be in such form as may be
acceptable to Lender in its sole and absolute discretion; and (d) such other
documents as Lender may request.

5. Further Assurances. The parties hereby agree, to the extent permitted by law,
from time to time, as and when requested by any other party hereto or by its
successors or assigns, to execute and deliver, or cause to be executed and
delivered, all such instruments, and to take, or cause to be taken, all such
further or other actions as may be reasonably necessary or desirable in order to
implement the provisions hereof and otherwise to effect the intent and purposes
hereof.

6. Further Modifications. Subject to the provisions of this Modification
Agreement relating to further assurances, this Modification Agreement does not
create any right in favor of Borrower nor any duty or obligation on the part of
Lender to enter in to any further modifications or amendments of the Loan
Agreement or to provide any other or additional credit facilities to Borrower.

7. Counterparts. This Modification Agreement may be executed in counterparts,
each of which, when so executed, shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument. For purposes
of this Modification Agreement, a facsimile execution shall be considered as the
equivalent of a wet ink signature and shall be deemed good and valid acceptance
of this Modification Agreement and shall be deemed to have been reasonably
relied on by all other parties; provided, however, that any signature forwarded
by facsimile shall be promptly followed by a wet ink original, but the failure
to forward a wet ink original shall not void or otherwise effect the acceptance
evidenced by the facsimile execution.

 

5



--------------------------------------------------------------------------------

8. Rules of Construction. This Modification Agreement and all agreements
relating to the subject matter hereof are the product of joint negotiation by
the parties and their respective attorneys. The parties waive the provisions of
California Civil Code Section 1654 requiring that any ambiguities in this
Modification Agreement be construed against either of the parties. The parties
agree that any deletion of language from this Modification Agreement prior to
its mutual execution by Borrower and Lender shall not be construed to have any
particular meaning or to raise any presumption, canon of construction or
implication, including, without limitation, any implication that the parties
intended thereby to state the converse or opposite of the deleted language.

9. Continued Full Force and Effect. Except as amended hereby, the Loan Documents
shall continue in full force and effect, the Indebtedness remains secured by
Borrower Security Agreement, the Sales Security Agreement, the Services Security
Agreement and the IP Security Agreement (the “Security Agreements”) and each
Security Agreement continues to encumber the property pledged thereby, all
without impairment or modification in and to its priority.

10. Reaffirmations. Borrower hereby ratifies, reaffirms, and remakes as of the
date hereof each and every representation and warranty contained in the Loan
Agreement or in any document incident thereto or connected therewith as amended
by this Modification Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Modification
Agreement to Lender on the date first above written at San Jose, California.

 

“BORROWER”

RAINMAKER SYSTEMS, INC.,

a Delaware corporation

By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

IN WITNESS WHEREOF, Lender hereby accepts this Modification Agreement to be
effective as of the date first above written in San Jose, California.

 

“Lender”

BRIDGE BANK,

a National Association

By:  

/s/ Martin Kriegler

Its:  

Vice President

 

7



--------------------------------------------------------------------------------

REAFFIRMATION OF PLEDGE

The undersigned (hereinafter referred to as “Pledgor”) hereby acknowledges and
agrees that Pledgor has read, is familiar with, and consents to all of the terms
and conditions contained in that certain MODIFICATION TO BUSINESS LOAN AGREEMENT
and that certain CHANGE IN TERMS AGREEMENT, each dated February 17, 2009, and
various other documents, certificates and agreements in connection with same
(the “October 2008 Modification Agreements”) between RAINMAKER SYSTEMS, INC., a
Delaware corporation (the “Borrower”), and BRIDGE BANK, a National Association
(the “Lender”), and to all of the agreements and documents referred to therein,
and specifically consents to the financial accommodations extended and to be
extended by Lender to Borrower as set forth in such October 2008 Modification
Agreements and in such agreements and documents. Pledgor hereby confirms,
acknowledges, and agrees as follows: that all of the recitals contained in the
October 2008 Modification Agreements are true, correct and accurate; that all of
the terms and provisions of Pledgor’s Commercial Security Agreement dated
April 29, 2004 (each a “Security Agreement”) are hereby ratified and confirmed;
that all of the terms and provisions of the Security Agreement shall continue in
full force and effect with respect to all of the Indebtedness (as that term is
defined in the October 2008 Modification Agreements) owing by Borrower to Lender
(however such Indebtedness may be evidenced); that the Indebtedness to which
Pledgor’s rights and interests are subordinate and subordinated by the Security
Agreement include (without limitation) the financial accommodations extended and
to be extended by Lender to Borrower and the other obligations owing by Borrower
to Lender under the October 2008 Modification Agreements.

In executing this reaffirmation, Pledgor warrants, represents and agrees that
(i) Pledgor executes and delivers this reaffirmation with full knowledge of the
rights which Pledgor may have in respect to the Lender, (ii) Lender has advised
Pledgor that (a) it may have conflicts of interest among themselves and relative
to Borrower, (b) it has interests adverse to that of Lender, and (c) each of
them have a right to be represented by independent counsel of their own
choosing, and (iii) Pledgor has received (or has been given the opportunity to
seek and obtain and has knowingly failed to do so) independent legal advice with
respect to this reaffirmation and any documents to be executed and delivered in
connection with this reaffirmation, with respect to each such party’s rights and
asserted rights arising out of said matters, and with respect to any waivers and
releases contained in this reaffirmation and any documents to be executed and
delivered in connection with this reaffirmation.

Although Lender has informed Pledgor of the foregoing October 2008 Modification
Agreements, and Pledgor has acknowledged having read the same and consented to
all of its terms and conditions, Pledgor understands and agrees that Lender is
under no duty whatsoever (whether based upon an agreement with Borrower, the
Security Agreement, or any other agreement with Pledgor) to so notify Pledgor or
to seek such an acknowledgment and consent and nothing contained in this
document is intended to or shall create such a duty as to any advances or
transactions hereafter.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this Reaffirmation on the date of the
October 2008 Modification Agreements, for good and valuable consideration, and
as part of the same transactions in which the Indebtedness were created,
modified, amended, extended, or renewed.

Dated: February 17, 2009

 

RAINMAKER SERVICES, INC. By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary RAINMAKER SERVICE SALES,
INC. By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

 

2



--------------------------------------------------------------------------------

REAFFIRMATION OF PLEDGE

The undersigned (hereinafter referred to as “Pledgor”) hereby acknowledges and
agrees that Pledgor has read, is familiar with, and consents to all of the terms
and conditions contained in that certain MODIFICATION TO BUSINESS LOAN AGREEMENT
and that certain CHANGE IN TERMS AGREEMENT, each dated February 17, 2009, and
various other documents, certificates and agreements in connection with same
(the “October 2008 Modification Agreements”) between RAINMAKER SYSTEMS, INC., a
Delaware corporation (the “Borrower”), and BRIDGE BANK, a National Association
(the “Lender”), and to all of the agreements and documents referred to therein,
and specifically consents to the financial accommodations extended and to be
extended by Lender to Borrower as set forth in such October 2008 Modification
Agreements and in such agreements and documents. Pledgor hereby confirms,
acknowledges, and agrees as follows: that all of the recitals contained in the
October 2008 Modification Agreements are true, correct and accurate; that all of
the terms and provisions of Pledgor’s Commercial Security Agreement dated
February 2, 2005 (the “Security Agreement”) are hereby ratified and confirmed;
that all of the terms and provisions of the Security Agreement shall continue in
full force and effect with respect to all of the Indebtedness (as that term is
defined in the October 2008 Modification Agreements) owing by Borrower to Lender
(however such Indebtedness may be evidenced); that the Indebtedness to which
Pledgor’s rights and interests are subordinate and subordinated by the Security
Agreement include (without limitation) the financial accommodations extended and
to be extended by Lender to Borrower and the other obligations owing by Borrower
to Lender under the October 2008 Modification Agreements.

In executing this reaffirmation, Pledgor warrants, represents and agrees that
(i) Pledgor executes and delivers this reaffirmation with full knowledge of the
rights which Pledgor may have in respect to the Lender, (ii) Lender has advised
Pledgor that (a) it may have conflicts of interest among themselves and relative
to Borrower, (b) it has interests adverse to that of Lender, and (c) each of
them have a right to be represented by independent counsel of their own
choosing, and (iii) Pledgor has received (or has been given the opportunity to
seek and obtain and has knowingly failed to do so) independent legal advice with
respect to this reaffirmation and any documents to be executed and delivered in
connection with this reaffirmation, with respect to each such party’s rights and
asserted rights arising out of said matters, and with respect to any waivers and
releases contained in this reaffirmation and any documents to be executed and
delivered in connection with this reaffirmation.

Although Lender has informed Pledgor of the foregoing October 2008 Modification
Agreements, and Pledgor has acknowledged having read the same and consented to
all of its terms and conditions, Pledgor understands and agrees that Lender is
under no duty whatsoever (whether based upon an agreement with Borrower, the
Security Agreement, or any other agreement with Pledgor) to so notify Pledgor or
to seek such an acknowledgment and consent and nothing contained in this
document is intended to or shall create such a duty as to any advances or
transactions hereafter.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this Reaffirmation on the date of the
October 2008 Modification Agreements, for good and valuable consideration, and
as part of the same transactions in which the Indebtedness were created,
modified, amended, extended, or renewed.

Dated: February 17, 2009

SUNSET DIRECT, INC., an Idaho corporation f/k/a Quarter End, Inc.

 

By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

 

2



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

The undersigned (hereinafter referred to as “Guarantor”) hereby acknowledges and
agrees that Guarantor has read, is familiar with, and consents to all of the
terms and conditions contained in that certain MODIFICATION TO BUSINESS LOAN
AGREEMENT (the “Modification Agreement”) is dated as of February 17, 2009 and is
entered into between RAINMAKER SYSTEMS, INC., a Delaware corporation (the
“Borrower”), and BRIDGE BANK, a National Association (the “Lender”), and to all
of the agreements and documents referred to therein, and specifically consents
to the financial accommodations extended and to be extended by Lender to
Borrower as set forth in such Modification Agreement and in such agreements and
documents. Guarantor hereby confirms, acknowledges, and agrees as follows: that
all of the recitals contained in the Modification Agreement are true, correct
and accurate; that all of the terms and provisions of (i) Guarantor’s Guaranty
Agreement dated October 10, 2008 (as same may have been modified, amended,
restated, reaffirmed or renewed, the “Guaranty Agreement”) and (ii) any
mortgage, deed of trust, security agreement, pledge agreement, or other
instruments, documents, or agreements securing the Guaranty Agreement (if any,
including, without limitation, that certain Commercial Security Agreement
executed by Borrower and dated April 29, 2004, that certain Intellectual
Property Security Agreement (the “IP Security Agreement”) executed by Borrower
and dated February 17, 2004, that certain Commercial Security Agreement executed
and delivered by Rainmaker Services, Inc. and dated April 29, 2004, and that
certain Commercial Security Agreement executed and delivered by Rainmaker
Service Sales, Inc. and dated April 29, 2004; such documents being collectively
and alternatively, the “Security Documents”) are each hereby ratified and
confirmed; that all of the terms and provisions of the Guaranty Agreement and
any and all Security Documents shall each continue in full force and effect with
respect to all of the Obligations (as that term is defined in the Guaranty
Agreement) owing by Borrower to Lender (however such Obligations may be
evidenced); and that the Obligations secured by the Guaranty Agreement and any
and all Security Documents include (without limitation) the financial
accommodations extended and to be extended by Lender to Borrower and the other
obligations owing by Borrower to Lender under the Modification Agreement.

Although Lender has informed Guarantor of the foregoing Modification Agreement,
and Guarantor has acknowledged having read the same and consented to all of its
terms and conditions, Guarantor understands and agrees that Lender is under no
duty whatsoever (whether based upon an agreement with Borrower, the Guaranty
Agreement, any Security Documents, or any other agreement with Guarantor) to so
notify Guarantor or to seek such an acknowledgment and consent and nothing
contained in this document is intended to or shall create such a duty as to any
advances or transactions hereafter.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this reaffirmation as of the
date set forth below.

Dated: February 17, 2009

 

RAINMAKER SERVICE SALES, INC. By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary RAINMAKER SERVICES, INC.
By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary SUNSET DIRECT, INC. By:  

/s/ Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

 

2